Citation Nr: 0018754	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-01 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that in the recent determination in Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  As the veteran 
noted his disagreement with the initial rating assigned for 
his PTSD in July 1997, and perfected his appeal as to that 
issue (but he did not express disagreement with regard to the 
effective date of award of service connection), the propriety 
of the rating from effective date of the award through to 
final resolution of the issue is now on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson, 12 Vet. App. 119 
(1999).  In accordance with Fenderson, the issue in this case 
has been rephrased to reflect that the veteran is appealing 
the initial evaluation assigned for his service-connected 
PTSD.  Upon reviewing the record, however, the Board is of 
the opinion that additional development is warranted as to 
the claim for an initial evaluation in excess of 50 percent 
for PTSD.  Therefore, the disposition of this issue will be 
held in abeyance pending further development by the RO, as 
requested below. 

In January 2000, the RO referred additional evidence to the 
Board in support of the veteran's claims.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, the Board 
finds that the additional submission is not pertinent.  The 
documents consist of a January 1998 VA audiological 
evaluation report, and a July 1999 VA outpatient treatment 
record.  The Board notes that a duplicate copy of the January 
1998 report was previously of record for consideration by the 
RO.  With regard to the July 1999 record, it relates to 
treatment for pain in the hands, back and knee, treatment 
unrelated to the disabilities currently on appeal.  To the 
extent that this record notes a history of hearing loss and 
tinnitus, this information was previously of record.  
Accordingly, the Board finds no basis to return the matter to 
the RO under the provisions of Section 20.1304.


FINDINGS OF FACT

1.  A December 1990 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hearing loss, and 
denied his claim for service connection for tinnitus; no 
timely appeal therefrom was filed.

2.  Evidence received since the final, December 1990 rating 
decision with regard to hearing loss and tinnitus does not 
bear directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The December 1990 rating decision finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for hearing loss, and denying service 
connection for tinnitus is final.  38 U.S.C.A. § 4005(c) 
(1988) (now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.192 (1990) (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the December 1990 rating decision 
is not new and material, and the claims for service 
connection for hearing loss and tinnitus are not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
hearing loss was initially denied in a March 1982 rating 
decision.  In October 1990, the veteran filed a claim of 
entitlement to service connection for tinnitus, and sought to 
reopen his claim for service connection for hearing loss.  A 
December 1990 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss, and denied entitlement 
to service connection for tinnitus.  The veteran was notified 
of that decision and his appellate rights, but failed to 
perfect an appeal.  See 38 U.S.C.A. § 4005(c) (1988) (now 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.192 (1990) 
(now 38 C.F.R. § 20.1103 (1999)).  Accordingly, the December 
1990 rating decision finding that new and material evidence 
had not been submitted to reopen the claim for service 
connection for hearing loss, and denying service connection 
for tinnitus became final and is not subject to revision on 
the same factual basis, but may be reopened on the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final RO determination in December 1990.  

Evidence of record at the time of the December 1990 rating 
decision included the veteran's service medical records, and 
a May 1970 private medical report.  Service medical records 
are negative for complaints or findings chronic hearing loss 
or tinnitus.  A July 1967 examination revealed a normal 
clinical evaluation of the ears, and auditory thresholds in 
the frequencies 500, 1000, 2000, and 4000 Hertz were 5, 10, 
5, and 30 decibels, respectively, in the right ear, and 10, 
10, 10, and 15 decibels, respectively, in the left ear.  
During a March 1970 separation examination, the veteran 
checked the boxes on the Report of Medical History form 
indicating that he had never experienced hearing loss, or ear 
trouble.  The examination report notes a normal clinical 
evaluation of the ears, and the veteran's hearing was noted 
to be within normal limits.

A May 1970 private medical report notes 15/15 hearing 
bilaterally.

Evidence submitted subsequent to the December 1990 rating 
decision includes private medical reports, and a January 1998 
VA audiological evaluation.  An October 1990 private report 
includes an uninterpreted audiogram.  The record notes 
complaints of constant "noises" in both ears, and periodic 
"fullness" in the ears.  The diagnostic assessment was mild 
to moderate bilateral hearing loss, slightly more pronounced 
in the right ear.  Hearing protection was recommended "in 
all noise."

In January 1992 correspondence, the veteran reported severe 
hearing loss and tinnitus in both ears, and maintained that 
these disabilities were related to his period of service in 
Vietnam.

A November 1993 private medical report notes an unremarkable 
otoscopic examination.  Normal tympanic membrane mobility was 
noted in the left ear, and acoustic reflexes were present 
bilaterally.  The diagnostic impression was mild mid to high 
frequency sensorineural hearing loss with excellent speech 
discrimination.

A January 1998 VA audiological evaluation report notes 
complaints of a "slow onset of hearing difficulty since 
1966."  A physical examination revealed normal middle ear 
function.  The record contains an uninterpreted audiogram.  
The final assessment was mild to moderate bilateral 
sensorineural hearing loss through 2000 Hertz, and moderate 
to moderately severe bilateral sensorineural hearing loss 
above 2000 Hertz.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

A sensorineural hearing loss involves a cranial nerve, a part 
of the nervous system under the Schedule for Rating 
Disabilities, ratable under the diagnostic codes for organs 
of special sense, which include the codes governing 
impairment of auditory acuity and tinnitus.  38 C.F.R. 
§§ 4.85 (Impairment of Auditory Acuity), 4.87 (Code 6260, 
Tinnitus),  4.124a (Diseases of the Cranial Nerves) (1999).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  The threshold for normal hearing is 0 
to 20 decibels.  Id. at 157.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claims for 
service connection for hearing loss and tinnitus.  The 
evidence received since the last denial includes private 
medical records, and a January 1998 VA audiological 
evaluation report.  This evidence, however, is fundamentally 
cumulative of other evidence previously submitted and 
considered by the RO in December 1990.  Specifically, the 
medical evidence of record considered by the RO in December 
1990 failed to relate current tinnitus or hearing loss for VA 
purposes to service.   The medical evidence submitted since 
the final decision consists of VA and private audiological 
evaluation reports, which similarly fails to establish that 
current tinnitus or hearing loss for VA purposes are related 
to service.  The Board notes that even assuming arguendo that 
these uninterpreted audiology examinations show hearing loss 
satisfying the criteria of 38 C.F.R. § 3.385, they are not 
probative as to incurrence of hearing loss in service.

Lay evidence of record at the time of the final decision 
alleged that the veteran's hearing loss and tinnitus were 
related to noise exposure in service.  Statements received 
from the veteran subsequent to the December 1990 rating 
decision simply reiterate the aforementioned allegations, and 
are merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in December 1990.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
that current tinnitus or hearing loss for VA purposes is 
related to service, it certainly does not in any way 
contribute to a more complete picture in this case.  See 
Hodge, 155 F.3d at 1363. 

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in December 
1990.  The Board must find that the recently obtained 
evidence is fundamentally cumulative.  It only serves to show 
what was known in December 1990.  Consequently, the Board 
finds that this evidence is not "new" and cannot constitute 
"new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection for hearing loss 
and tinnitus, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claims for service connection for 
hearing loss and tinnitus is denied.


REMAND

The Board finds that the veteran's claim for an initial 
evaluation in excess of 50 percent for his service-connected 
PTSD is well grounded as it is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is 
well grounded, VA has a duty to assist in the development of 
facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough VA examination.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

During the January 1999 VA examination, the veteran reported 
that he filed a claim for Social Security disability 
benefits, which was still pending.  After a preliminary 
review of the record, it does not appear that the RO has 
attempted to obtain a copy of the veteran's Social Security 
records.  These records may be highly relevant to the 
disposition of the veteran's claim.

The Board notes that in addition to his service-connected 
PTSD, the veteran has been diagnosed with a depressive 
disorder, polysubstance abuse, alcohol abuse, and a 
personality disorder.  The physician who performed the most 
recent VA examination assigned a Global Assessment of 
Functioning Scale (GAF) score of 45, based on the veteran's 
"serious impairment in social functioning."  The examiner 
specifically noted the veteran's unstable employment history, 
and "history of antisocial behavior preceding his service in 
Vietnam with several arrests prior to his enlistment."  He 
concluded that "given the veteran's social history he is 
unable to maintain gainful employment in the competitive 
market."  

The medical evidence is currently unclear as to the 
connection, if any, between the veteran's depressive 
disorder, personality disorder, polysubstance abuse, alcohol 
abuse, his service-connected PTSD, and service.  The Court 
has held, in substance, that where service connection is in 
effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service connected 
and those that are not.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993).  The Court has found that this 
requirement is mandated by the duty of the VA to assist a 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  As noted above, the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining 
adequate VA examinations.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The attention of the RO is invited to the January 16, 1997, 
precedent opinion of the General Counsel concerning service 
connection, and thus the award of compensation, for the abuse 
of alcohol (or drugs) following the changes enacted in 
38 U.S.C.A. §§ 1110, 1131 by the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351. (VAOPGCPREC 2-97.)  As the precedent 
opinion makes clear, the law now prohibits the payment of 
compensation for a disability that is the result of alcohol 
or drug abuse on any claim filed after October 31, 1990, even 
if the claim for compensation is on the basis that a service-
connected disability caused the alcohol or drug abuse.  Thus, 
to the extent the factual record permits, this statutory 
prohibition must be observed.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since 
January 1999, for his PTSD, depressive 
disorder, polysubstance abuse, alcohol 
abuse, and a personality disorder.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records which have not been previously 
obtained.  

3.  The RO should contact the Social 
Security Administration (SSA) and request 
a copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991).

4.  The RO should arrange for a special 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished, including a 
social and industrial survey.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are psychiatric disorders present other 
than PTSD, the examiner should reconcile 
the diagnoses, and provide an opinion 
based upon the examination and a review 
of the record as to the degree of medical 
probability that any other disorder is 
causally related to service or service-
connected disability.  If there is an 
additional psychiatric disorder or 
disorders not related to service or 
service-connected disability, and this 
additional disorder or disorders produce 
symptomatology, the examiner is requested 
to provide an opinion as to which 
symptoms are attributable to service-
connected disabilities and which are not.  
If such distinction can not be made, it 
should be so specified.  As part of the 
examiner's review of the claims file, the 
examiner should take note of prior GAF 
numerical code assignments as provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders (Fourth Edition) (DSM-
IV), as they relate to prior diagnoses.  
The examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
examiner must be requested to express an 
opinion as to the impact of the service-
connected psychiatric disorder on the 
veteran's ability to obtain and retain 
substantially gainful employment.  In 
this regard, the examiner should 
expressly distinguish, if feasible, the 
impact of drug or alcohol abuse on the 
appellant's industrial adaptability from 
that caused by his service-connected 
PTSD.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  Moreover, if a 
claimant fails to report without good 
cause for a scheduled VA examination in 
connection with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure the veteran's 
Social Security records.  In addition, 
the RO should review the requested 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures.  In the event the examiner 
fails to provide a definition of the GAF 
score assigned, the RO may correct this 
defect by providing this definition in 
an appropriate notice to the appellant 
and his representative.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 50 percent for his service-
connected PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

